DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “molting pool forming:” in line 2 should be corrected to “forming a molten pool by”. The limitation “reinforcing phase adding:” should be corrected to “adding reinforcing phase by”. “a molten pool” should be corrected to “the molten pool”. The limitation “a reinforcing phase” in line 5 should be corrected to “the reinforcing phase”. It is unclear if the “a plasma arc heat source” in line 2 and the “plasma beam” in line 6 are intended to be the same or different plasma source. It appears they are supposed to be the same from the specification but the claim is written in a way that they are two different plasma sources. For purpose of examination, they are considered to be the same. However, Applicant should clarify what is intended, without adding new matter.  The limitation “a tool” in line 8 should be corrected to “the tool”. In addition, “cladding” traditional means bonding metal with metal with a heat source. However, the limitations in line 6 indicate the cladding is preformed between the bonding phase and the reinforcing phase (non-metal) with ultrasonic vibration after the plasma beam/source is removed. Such definition of cladding not agree with the traditional definition. The instant invention according to the specification appears to direct to a “plasma cladding method” but claim 1 does not appear to cover such concept as the step of forming the molten pool does not involve in melting the tool base material (metal) in the molten pool by the plasma, so it appears the molten pool forming step is a plasma spraying step of spraying molten bonding phase particles on the tool. It is confusing as the cladding conditions in the instant specification and claim 9 appear to direct to the operation of the plasma beam, but the plasma beam appears to be used only in the forming of the molten pool step, not the cladding step in claim 1. For purpose of examination, both plasma spraying process and plasma cladding process are considered to read on the claim limitations, and bonding phase and the reinforcing phase are being combined/mixed reads on the limitation of “cladding”. However, Applicant should clarify what is intended, especially what is being cladded and what is the intended definition of cladding, without adding new matter.  
Regarding claim 9, it is unclear what are these cladding parameters associate with. They appear to be associated with a plasma source but claim 1 clearly indicate cladding is performed by ultrasonic vibration after the plasma beam is removed. It is also unclear what are ion gas, protective gas (also what is protective gas delay and advance), powder feeding gas flow (and also which powder since there are two powders in claim 1: bonding phase and reinforcing phase), cladding current (is this current associated with the ultrasonic vibration or the plasma beam), base value/striking arc current and pilot arc current (are these currents associated with the ultrasonic vibration or the plasma beam, and how do they related to the ultrasonic or plasma), cladding time and interval time (are the cladding supposed to be on pulse? Or those are total cladding time), current rise time and fall time (which current? Cladding current? Base value/striking arc current? Pilot ac current? Are they associated with the ultrasonic vibration or the plasma beam). Applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A).
Regarding claim 1, Dong teaches a method of laser cladding on a substrate (abstract, paragraph 0002) (a tool coating processing method). Dong teaches forming a molten pool by feeding alloy powder (bonding phase) into coaxial powder feeding nozzle to a laser for laser cladding to melt and deposit on the substrate (paragraphs 0009-0011, 0022, 0031-0032, see figure 1) (covering a bonding phase to a laser heat source by means of a coaxial powder feeding channel, the bonding phase being deposited on a tool base material after melting, so as to form a molten pool). Dong teaches to feed the ceramic particle reinforcement phase (reinforcing phase) to a side powder feed nozzle which is fixed on the coaxial powder feed nozzle and on the side opposite to the laser scanning direction so that the reinforcing phase is deposited to the part between the middle and the tail of the molten pool on the opposite side of the laser scanning direction (paragraphs 0009-0011, 0022, 0031-0032, see figure 1) (feeding a reinforcing phase by means of a side powder feeding channel into the molten pool after the plasma beam is removed, cladding the bonding phase and the reinforcing phase and forming a coating on the surface of the tool). 
Dong does not explicitly teach the heating source for cladding is plasma (Dong teaches laser) and the ultrasonic vibration is used when the reinforcing phase is deposited. However, Feng teaches a method of ultrasonic assisted plasma beam cladding method (abstract). Feng discloses plasma is used as heating source to form the molten pool on the surface of the substrate during cladding and the ultrasonic vibration is used to assist the cladding (abstract, paragraphs 0002, 0004, 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma as heating source for cladding and ultrasonic vibration to assist cladding as suggested by Feng in the method of Dong because Feng teaches plasma beam is high energy beam with high concentration of arc energy and low cost (paragraph 0004) and the use of ultrasonic has characteristic of forming uniform and fine reinforcing phase with fine crystal grains which improves wear resistance of the cladding layer (paragraphs 0013-0014). 
Regarding claim 4, Feng teaches the power of the ultrasonic vibration is 0.2-2kW which overlaps with the claimed range (pargraph 0010). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
Regarding claim 6, Dong teaches the angle between the central axis of the coaxial powder feeding channel and the side powder feeding channel is 20 to 70º, which is inside of the claimed range (paragraph 0019). 
Regarding claim 10, Dong teaches the tool base material is stainless steel (pargraph 0038). 
Regarding claim 12, Dong teaches the self-fluxing allow powder is nickel based alloy and cobalt based allow (pargraph 0033). 
Regarding claim 20, Dong teaches the tool base material is 304 stainless steel (paragraph 0038). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Tateishi (US20180236606). 
	Regarding claim 2, Dong teaches the bonding phase is self-fluxing alloy powder (paragraph 0033) with powder size of 0.1-500µm (paragraph 0012), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Thus, Dong in view of Feng teaches all limitations of this claim, except the density of the bonding phase powder. However, Tateishi teaches a method of laser cladding (abstract, paragraph 0004) and discloses the density of the cladding powder governs the fluidity (pargraph 0015) which affect the powder output of the laser power (heating power) (pargraph 0007). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize in the density of the cladding powder in the cladding process of Dong in view of Feng process to yield the desired fluidity and proper power output of the cladding laser (heating source). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Tateishi (US20180236606), Zheng (US20140271319) and Sungail (US20220023942). 
	Regarding claim 3, Dong teaches the reinforcing phase powder is spherical particles (paragraph 0018) with particle size of 0.1-500µm (paragraph 0016, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Dong further teaches the reinforcing phase is tungsten carbide (paragraph 0025). Thus, Dong in view of Feng teaches all limitations of this claim, except the material, hall flow velocity and density of the reinforcing phase powder. However, Tateishi teaches a method of laser cladding (abstract, paragraph 0004) and discloses the density of the cladding powder governs the fluidity (pargraph 0015) which affect the powder output of the laser power (heating power) (pargraph 0007). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize in the density of the cladding powder in the cladding process of Dong in view of Feng process to yield the desired fluidity and proper power output of the cladding laser (heating source). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Dong in view Feng and Tateishi does not explicitly teaches the material and the hall velocity of the reinforcing phase powder. However, Zheng teaches a method of laser cladding (paragraph 0002) and discloses tungsten carbide and zirconium carbide are functionally equivalent hard particles for cladding (paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art to substitute zirconium carbide for tungsten carbide as reinforcing phase (hard particle) in the method of Dong in view of Feng and Tateishi. 
Dong in view Feng, Tateishi and Zheng does not explicitly teach the hall flow velocity. However, Sungail teaches a powder for laser cladding (paragraph 0013) and discloses the hall flow rate is 20 sec or less (pargraph 0010, 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such low hall flow velocity as suggested by Sungail in the method of Dong in view of Feng, Tateishi and Zheng because Sungail teaches such low value of hall flow velocity is desired for the powder used in laser cladding (paragraphs 0010, 025, 0013). 

Claims 5, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Zheng (US20140271319). 
Regarding claim 5, Dong in view of Feng teaches all limitations of this claim, except mass ration of the bonding phase to the reinforcing phase. However, Zheng teaches a method of laser cladding (paragraph 0002) and discloses the loading of the reinforcing phase in the cladding governs the hardness, abrasion resistance and/or toughness of the cladding (pargraph 0030). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the mass ratio of the bonding phase to the reinforcing phase in the cladding process to yield the desired hardness, abrasion resistance and/or toughness of the cladding. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 18, Dong in view of Feng teaches all limitations of this claim, except mass ration of the bonding phase to the reinforcing phase. However, Zheng teaches a method of laser cladding (paragraph 0002) and discloses the loading of the reinforcing phase in the cladding governs the hardness, abrasion resistance and/or toughness of the cladding (pargraph 0030). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the mass ratio of the bonding phase to the reinforcing phase in the cladding process to yield the desired hardness, abrasion resistance and/or toughness of the cladding. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 19, Dong in view of Feng teaches all limitations of this claim, except mass ration of the bonding phase to the reinforcing phase. However, Zheng teaches a method of laser cladding (paragraph 0002) and discloses the loading of the reinforcing phase in the cladding governs the hardness, abrasion resistance and/or toughness of the cladding (pargraph 0030). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the mass ratio of the bonding phase to the reinforcing phase in the cladding process to yield the desired hardness, abrasion resistance and/or toughness of the cladding. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Viswandham (US20070000698). 
Regarding claim 7, Dong teaches the feeding velocity of the bonding phase is 2-10r/min. Feng teaches the height of the discharge nozzle of the plasma cladding device and the surface of the base material is 0.7-1.3cm (paragraph 0010), which is inside of the claimed range. Thus, Dong in view of Feng teaches all limitations of this claim, except the exact feeding velocity of the bond phase. However, Viswandham teaches a method of laser cladding or plasma transfer arc (paragraphs 0049-0050) and discloses the rate of the separate powder feeders (bonding phase and reinforcing phase) are controlled to give a desired variations in the compositions of the cladding (pargraph 0050). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the bonding phase feeding velocity in the cladding process to yield desired amount/concentration of the bonding phase in cladding layer. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 8, Dong teaches the angle and the position of the side powder feeding nozzle (which also changes the horizontal distance between the discharge nozzle of the side powder feeding channel and the coaxial powder feeding channel) to adjust the melting and decomposition of the ceramic reinforcing phase in the molten pool, thus uniformity deposit the reinforcing phase in the cladding layer (paragraphs 0011, 0022). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the horizontal distance between the discharge nozzle of the size powder feeding channel and the coaxial powder feeding channel in the process to yield the desired melting and decomposition of the ceramic reinforcing phase and uniformity of the cladding layer. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Thus, Dong in view of Feng teaches all limitations of this claim, except the exact feeding velocity of the reinforcing phase. However, However, Viswandham teaches a method of laser cladding or plasma transfer arc (paragraphs 0049-0050) and discloses the rate of the separate powder feeders (bonding phase and reinforcing phase) are controlled to give a desired variations in the compositions of the cladding (pargraph 0050). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the reinforcing phase feeding velocity in the cladding process to yield desired amount/concentration of the reinforcing phase in cladding layer. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Chen (CN106191753A). 
Regarding claim 9, Dong teaches the carrier gas flow is 1-10L/min and cladding velocity of 50-600mm/min (paragraph 0020); Feng teaches the plasma beam with ion gas flow 0.7-1.3m3/h, protective gas flow of 0.9-1.5m3/h, and cladding current 100-160A (paragraph 0010). These parameters overlap with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In regards to the parameters ion gas flow cladding time, interval time and current rise time and fall time, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant procs parameters through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). In regards to parameters base value/striking arc current, pilot arc current, protective gas delay and protective gas advance, Dong in view of Feng do not teach such parameters and would be reasonably expect the value of these parameters to be zero, which is part of the claimed range. Thus, Dong in view of Feng teaches all limitations of this claim, except the plasma beam arc is combined plasma. Chen teaches a method of plasma cladding (abstract) and discloses the plasma arc can be non-transferred arc, transferred arc and combined arc (pargraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use combined arc plasma as suggested by Chen in the method of Dong and Feng because Chen teaches combined plasma arc can be used in the plasma cladding (abstract, paragraph 0002). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Cheney (US20150284829).  
Regarding claim 11, Dong in view of Feng teaches all limitation of this claim, except annealing, quenching and tempering of the coating. However, Cheney teaches a method of laser cladding and plasma transferred arc welding (paragraph 0080) and discloses annealing, tempering and quenching are common post processing technique after the process (paragraph 0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include annealing, tempering and quenching as suggested by Cheney in the method of Dong in view of Feng because Cheney teaches annealing, tempering and quenching are common post processing technique after the cladding process (paragraph 0082).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Li (CN104561991A). 
Regarding claim 13, Dong in view of Feng teaches all limitation of this claim, except the self-fluxing alloy powder is stainless steel. However, Li teaches a method of hardfacing on a stainless steel substrate (abstract, paragraph 0006) and discloses the bonding phase as 316 stainless steel (paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 316 stainless steel powder as bonding phase as suggested by Li in the method of Dong in view of Feng because Li teaches 316 stainless steel bonding phase is facilitate in forming a wear and corrosion resistance coating on a stainless steel substrate (paragraph 0006). 

Claims 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Qu(CN102465294A). 
Regarding claim 14 and 16, Dong in view of Feng teaches all limitation of this claim, except the self-fluxing alloy powder the specific nickel alloy. However, Qu teaches a method of forming high hardness surface using laser cladding (abstract) and discloses Ni60A is suitable high hardness nickel base bonding phase powder for laser cladding (paragraphs 0018-0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ni60A powder as bonding phase as suggested by Qu in the method of Dong in view of Feng because Qu teaches Ni60A bonding phase is suitable hard high hardness nickel base bonding phase powder for laser cladding (paragraphs 0018-0019).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Techel (US20070261867).  
Regarding claim 15-16, Dong in view of Feng teaches all limitation of this claim, except the self-fluxing alloy powder the specific cobalt alloy. However, Techel teaches a method of laser cladding (paragraphs 0007-0008) and discloses CoCrMo is a suitable hardfacing material for laser cladding as bonding phase (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CoCrMo as bonding phase as suggested by Techel in the method of Dong in view of Feng because Techel teaches CoCrMo bonding phase is suitable for laser cladding a hardfacing surface (paragraph 0020).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105002492A) in view of Feng (CN108914113A) as applied to claims 1, 4, 6, 10, 12 and 20 above, and further in view of Sungail (US20220023942). 

Regarding claim 17, Dong teaches the reinforcing phase powder is spherical particles (paragraph 0018). Thus, Dong in view of Feng teaches all limitations of this claim, except the hall flow velocity of the reinforcing phase powder. However, Sungail teaches a powder for laser cladding (paragraph 0013) and discloses the hall flow rate is 20 sec or less (pargraph 0010, 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such low hall flow velocity as suggested by Sungail in the method of Dong in view of Feng because Sungail teaches such low value of hall flow velocity is desired for the powder used in laser cladding (paragraphs 0010, 025, 0013). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717